

INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT is dated as of August 20, 2007, and entered into
among Aurora Oil & Gas Corporation, a Utah corporation (“Borrower”), the other
parties hereto as Guarantors (together with the Borrower, the “Obligors”), BNP
Paribas, in its capacity as administrative agent for the Senior Indebtedness
(including its successors and assigns from time to time, the “Senior
Indebtedness Representative”), the Term Lenders party hereto, each acting in its
individual capacity as a lender under the Second Lien Term Loan Agreement, and
BNP Paribas, in its capacity as administrative agent for the Subordinated
Obligations (including its successors and assigns from time to time, the “Term
Administrative Agent”).
 
RECITALS
 
WHEREAS, the Borrower, the Senior Indebtedness Representative, as administrative
agent, and the Senior Revolving Lenders, are entering into that certain Amended
and Restated Credit Agreement dated as of even date herewith providing for a
revolving credit facility of up to $100 million (as amended, restated,
supplemented, modified or Refinanced from time to time in accordance with the
terms of this Agreement, the “Senior Revolving Credit Agreement”);
 
WHEREAS, the Borrower, the Term Administrative Agent, as administrative agent,
and the Term Lenders, are entering into that certain Second Lien Term Loan
Agreement dated as of even date herewith providing for a $50 million term loan
(as amended, restated, supplemented, modified or Refinanced from time to time in
accordance with the terms of this Agreement, the “Second Lien Term Loan
Agreement”);
 
WHEREAS, the obligations of the Borrower under the Senior Revolving Credit
Agreement and any Eligible Swap Agreements will be secured by all of the equity
interests in each Guarantor and substantially all the assets of the Borrower and
each Guarantor, pursuant to the terms of the Senior Revolving Collateral
Documents;
 
WHEREAS, the obligations of the Borrower under the Second Lien Term Loan
Agreement and the other Subordinated Obligations will be secured by all of the
equity interests in each Guarantor and substantially all the assets of the
Borrower and each Guarantor, pursuant to the terms of the Term Collateral
Documents;
 
WHEREAS, the Senior Revolving Credit Documents and the Term Credit Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and
 
WHEREAS, in order to induce the Senior Indebtedness Representative and the
Senior Revolving Claimholders to consent to the incurring of the Subordinated
Obligations and to induce the Senior Revolving Claimholders to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Borrower, the Term Lenders party hereto, and the Term Administrative Agent on
behalf of the Term Claimholders has agreed to the Lien subordination,
intercreditor and other provisions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I  
DEFINITIONS
 
Section 1.1  Defined Terms. Terms defined above shall have the meaning ascribed
them. Unless otherwise indicated, capitalized terms used but not defined herein
shall have the meaning given such terms in the Senior Revolving Credit
Agreement; if not defined therein, such terms shall have the meaning given such
terms in the Second Lien Term Loan Agreement. As used in the Agreement, the
following terms shall have the following meanings:
 
“Agreement” means this Agreement, as amended, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
 
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close.
 
“Collateral” means all of the assets and property of any Obligor, whether real,
personal or mixed, constituting both Senior Revolving Collateral and Term
Collateral.
 
“DIP Financing” has the meaning ascribed such term in Section 6.1.
 
“Discharge of Senior Indebtedness” means (a) satisfaction by payment in full in
cash or otherwise of the principal of and interest (including allowed interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding), expenses (including, without limitation, all legal fees) and
premium, if any, on all Indebtedness outstanding under the Senior Revolving
Credit Documents and termination of the Commitments (as defined in the Senior
Revolving Credit Agreement), (b) satisfaction by payment in full in cash or
otherwise of all other Senior Indebtedness that is due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
and (c) termination or cash collateralization of letters of credit, or the
issuance of back-to-back letters of credit from an issuing bank acceptable to
the Senior Revolving Claimholders in their sole discretion, consistent with all
other Loan Documents of all letters of credit issued and outstanding under the
Senior Revolving Credit Documents.
 
“Eligible Swap Agreement” means any present or future Swap Agreement between the
Borrower or any Subsidiary that is a Guarantor and any Senior Revolving Lender
or any affiliate of any Senior Revolving Lender. For the avoidance of doubt, a
Swap Agreement ceases to be an Eligible Swap Agreement if the Person that is the
counterparty to the Borrower or one of its Subsidiaries that is a Guarantor
under a Swap Agreement ceases to be a Senior Revolving Lender under the Senior
Revolving Credit Agreement (or, in the case of an affiliate of a Senior
Revolving Lender, either such Person ceases to be affiliated with a Senior
Revolving Lender or its affiliated lender ceases to be a Senior Revolving Lender
under the Senior Revolving Credit Agreement).
 
2

--------------------------------------------------------------------------------


 
“Enforcement Action” means, with respect to any Subordinated Obligations: (a)
any action by any Person to foreclose on the Lien of such Person in any
Collateral, (b) any action to take possession or control of, or sell or
otherwise realize upon the Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
letter-in-lieu, bailee’s letter or similar agreement or arrangement to which the
Term Administrative Agent or any Term Lender may be a party), or (c) the
commencement of (or join with any other Person in commencing) any legal
proceedings or actions against any Collateral to facilitate the actions
described in clauses (a) and (b) above.
 
“Exigent Circumstances” means an event or circumstance that materially and
imminently threatens the ability of Senior Indebtedness Representative to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent or intentional removal, concealment, or abscondment
thereof, destruction or material waste thereof, any material misstatement by any
Obligor or any of its representatives in writing regarding any calculation of
the Borrowing Base under the Senior Revolving Credit Agreement or the diversion
of funds in violation of the Senior Revolving Credit Documents.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
“Guarantors” means each Subsidiary of the Borrower required to guarantee the
Indebtedness under either the Senior Revolving Credit Agreement or the Second
Lien Term Loan Agreement, as applicable.
 
“Hedging Obligation” means any obligation of the Borrower or any other Obligor
pursuant to any Eligible Swap Agreements.
 
“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Senior Revolving Credit Agreement or the Second Lien
Term Loan Agreement, as applicable, in each case as amended, restated,
supplemented, modified or Refinanced from time to time as permitted pursuant to
the terms of this Agreement.
 
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Obligor, (b)
any other voluntary or involuntary insolvency, reorganization or bankruptcy case
or proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Obligor or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Obligor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Obligor.
 
3

--------------------------------------------------------------------------------


 
“Lenders” means the Senior Revolving Lenders and the Term Lenders.
 
“Lien” means any interest in Property (as defined in the Senior Revolving Credit
Agreement as in effect on the date hereof) securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of oil
and gas properties.
 
“Maximum Priority Senior Revolving Amount” means, as of any date of
determination, the amount in respect of principal of the Senior Indebtedness not
to exceed the sum of (a) the least of (i) the most recently established
“Borrowing Base” under the Senior Revolving Credit Agreement, (ii) the Aggregate
Maximum Credit Amounts less any reductions thereof, or (iii) $130,000,000 and
(b) any of the following which is applicable (but without duplication) (i) the
principal amount of any Borrowing Base Deficiency, or (ii) any outstanding
principal under the Senior Revolving Credit Agreement not repaid in connection
with a reduction of the Aggregate Maximum Credit Amounts which results in the
Revolving Credit Exposures exceeding the Aggregate Maximum Credit Amounts;
provided however, the amount set forth in clause (b) shall not include (A) any
additional amounts in respect of principal to the extent such excess is the
result of additional Loans advanced or letters of credit issued (other than
renewal of outstanding letters of credit in amounts not exceeding the
outstanding face amounts) while Borrowing Base Deficiency is in effect or (B)
any Loans or letters of credit to the extent advancing such funds or issuing
such letter of credit (other than renewal of outstanding letters of credit in
amounts not exceeding the outstanding face amounts) would cause a Borrowing Base
Deficiency, would exceed the Aggregate Maximum Credit Amounts then in effect.
For the avoidance of doubt the calculation of “Maximum Priority Senior Revolving
Amount” refers only to the outstanding principal balance of Loans and the face
amount of outstanding Letters of Credit under the Senior Revolving Credit
Documents and does not include interest, fees, other amounts due under the
Senior Revolving Credit Agreement and amounts due in respect of Eligible Swap
Agreements.
 
“Obligations” means any and all obligations with respect to the payment of (a)
any principal of or interest or premium on any Indebtedness, including any
reimbursement obligation in respect of any letter of credit, or any other
liability, including, without limitation, interest accruing after the filing of
a petition initiating any proceeding under the Bankruptcy Code, (b) any fees,
indemnification obligations, expense reimbursement obligations or other
liabilities payable under the documentation governing any Indebtedness, (c) any
obligation to post cash collateral in respect of letters of credit or any other
obligations constituting Indebtedness and (d) any Hedging Obligations.
 
“Obligors” means has the meaning set forth in the preamble hereof.
 
4

--------------------------------------------------------------------------------


 
“Person” means natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities.
 
“Pledged Collateral” has the meaning set forth in Section 5.5 hereof.
 
“Purchase Notice” has the meaning set forth in Section 5.6(a) hereof.
 
“Purchase Period” has the meaning set forth in Section 5.6(b) hereof.
 
“Recovery” has the meaning set forth in Section 6.5 hereof.
 
“Refinance” means any refinancing of the outstanding Senior Indebtedness under
the Senior Revolving Credit Documents provided that the financing documentation
entered into by the Obligors in connection with such Refinancing constitute
Refinancing Documents. “Refinanced” and “Refinancing” shall have correlative
meanings.
 
“Refinancing Documents” means any financing documentation which amends,
restates, supplements or otherwise replaces the Senior Revolving Credit
Documents and pursuant to which the outstanding Senior Indebtedness (including
continuing Liens to secure directly or indirectly Eligible Swap Agreements)
under the Senior Revolving Credit Documents are refinanced in their entirety, as
such financing documentation may be amended, supplemented, restated, refinanced
or otherwise modified from time to time in compliance with this Agreement, but
specifically excluding any such financing documentation to the extent that it
contains, either initially or by amendment or other modification, any terms,
conditions, covenants or defaults other than those which (a) then exist in the
Senior Revolving Credit Documents or (b) could be included in the Senior
Revolving Credit Documents by an amendment or other modification that would not
be prohibited by the terms of this Agreement.
 
“Second Lien Term Loan Agreement” has the meaning set forth in the Recitals
hereto.
 
“Senior Indebtedness” means all Obligations outstanding under the Senior
Revolving Credit Agreement and the other Senior Revolving Credit Documents,
including, without limitation, Eligible Swap Agreements. To the extent any
payment with respect to the Senior Indebtedness (whether by or on behalf of any
Obligor, as proceeds of security, enforcement of any right of set off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the Obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. “Senior Indebtedness” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Senior
Revolving Credit Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.
 
“Senior Indebtedness Representative” has the meaning set forth in the Recitals
hereto.
 
5

--------------------------------------------------------------------------------


 
“Senior Revolving Claimholders” means, at any relevant time, the holders of
Senior Indebtedness at such time, including without limitation the Senior
Revolving Lenders and the agents under the Senior Revolving Credit Agreement.
 
“Senior Revolving Collateral” means all of the assets and property of any
Obligor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Senior Indebtedness.
 
“Senior Revolving Collateral Documents” means the Security Instruments (as
defined in the Senior Revolving Credit Agreement as in effect on the date
hereof) and any other agreement, document or instrument pursuant to which a Lien
is granted securing any Senior Indebtedness or under which rights or remedies
with respect to such Liens are governed.
 
“Senior Revolving Credit Agreement” has the meaning set forth in the Recitals
hereto.
 
“Senior Revolving Credit Documents” means the Senior Revolving Credit Agreement
and the Loan Documents (as defined in the Senior Revolving Credit Agreement as
in effect on the date hereof) and each of the other agreements, documents and
instruments providing for or evidencing any other Senior Indebtedness, and any
other document or instrument executed or delivered at any time in connection
with any Senior Indebtedness, including any intercreditor or joinder agreement
among holders of Senior Indebtedness, to the extent such are effective at the
relevant time, as each may be modified from time to time in accordance with the
terms of this Agreement.
 
“Senior Revolving Lenders” means the “Lenders” under and as defined in the
Senior Revolving Credit Agreement.
 
“Senior Revolving Mortgages” means a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned by any Obligor is granted to secure any Senior Indebtedness or
under which rights or remedies with respect to any such Liens are governed.
 
“Standstill Period” has the meaning set forth in Section 3.1 hereof.
 
“Subordinated Obligations” means all Obligations outstanding under the Second
Lien Term Loan Agreement and the other Term Credit Documents. To the extent any
payment with respect to the Subordinated Obligations (whether by or on behalf of
any Obligor, as proceeds of security, enforcement of any right of set off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the Obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. “Subordinated Obligations” shall include all interest accrued
or accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Term Credit
Document whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.
 
6

--------------------------------------------------------------------------------


 
“Subsidiary” shall have the meaning assigned in the Senior Revolving Credit
Agreement and Second Lien Term Loan Agreement as in effect on the date hereof.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement.
 
“Term Administrative Agent” has the meaning set forth in the preamble hereof.
 
“Term Claimholders” means, at any relevant time, the holders of Subordinated
Obligations at such time, including without limitation the Term Lenders and the
agents under the Second Lien Term Loan Agreement.
 
“Term Collateral” means all of the assets and property of any Obligor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Subordinated Obligations.
 
“Term Collateral Documents” means the Security Instruments (as defined in the
Second Lien Term Loan Agreement as in effect on the date hereof) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Subordinated Obligations or under which rights or remedies with respect to
such Liens are governed.
 
“Term Credit Documents” means the Second Lien Term Loan Agreement and the Loan
Documents (as defined in the Second Lien Term Loan Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other Subordinated Obligation, and any other document or instrument executed or
delivered at any time in connection with any Subordinated Obligations, as the
same may be modified from time to time in accordance with the terms of this
Agreement.
 
“Term Lenders” means the “Lenders” under and as defined in the Second Lien Term
Loan Agreement.
 
“Term Mortgages” means a collective reference to each mortgage, deed of trust
and any other document or instrument, if any, under which any Lien on real
property owned by any Obligor is granted to secure any Subordinated Obligations
or under which rights or remedies with respect to any such Liens are governed.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.
 
Section 1.2  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections shall be construed to
refer to Sections of this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
7

--------------------------------------------------------------------------------


 
ARTICLE II  
LIEN PRIORITIES
 
Section 2.1  Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Liens securing the Subordinated
Obligations granted on the Collateral or of any Liens securing the Senior
Indebtedness granted on the Collateral and notwithstanding any provision of the
UCC, or any applicable law or the Term Credit Documents or any other
circumstance whatsoever, the Term Administrative Agent, on behalf of itself and
the Term Claimholders, and the Senior Indebtedness Representative, on behalf of
itself and the Senior Revolving Claimholders, hereby agree that: (a) any Lien on
the Collateral securing any Senior Indebtedness (in the case of principal of
Senior Indebtedness up to the Maximum Priority Senior Revolving Amount) now or
hereafter held by or on behalf of the Senior Indebtedness Representative, any
Senior Revolving Claimholders or any agent or trustee therefor, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to any Lien
on the Collateral securing any of the Subordinated Obligations; (b) any Lien on
the Collateral now or hereafter held by or on behalf of the Term Administrative
Agent, any Term Claimholders or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Collateral securing any Senior Indebtedness (but in the case of principal of
Senior Indebtedness up to the Maximum Priority Senior Revolving Amount) and (c)
any Lien on the Collateral now or hereafter held by or on behalf of the Senior
Indebtedness Representative, any Senior Revolving Claimholders or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, that secures any portion of
Senior Indebtedness representing principal in excess of the Maximum Priority
Senior Revolving Amount shall be subordinate in all respects to all Liens on the
Collateral securing the Subordinated Obligations. All Liens on the Collateral
securing any Senior Indebtedness shall be and remain senior in all respects and
prior to all Liens on the Collateral securing any Subordinated Obligations for
all purposes, whether or not such Liens securing any Senior Indebtedness are
subordinated to any Lien securing any other obligations of the Borrower, any
other Obligor or any other Person. The foregoing provisions of this Section 2.1
and the other provisions of this Agreement shall not be interpreted or construed
to suggest or imply any intent of any party or either the Senior Revolving
Claimholders or the Term Claimholders to subordinate their Liens to any Liens
other than as set forth in Section 2.1 (and nothing in this Agreement shall be
construed to suggest or imply that the Subordinated Obligations themselves are
subordinated to the Senior Indebtedness or vice versa).
 
8

--------------------------------------------------------------------------------


 
Section 2.2  Prohibition on Contesting Liens. Each of the Term Administrative
Agent, for itself and on behalf of each Term Claimholder, and the Senior
Indebtedness Representative, for itself and on behalf of each Senior Revolving
Claimholder, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity or enforceability
of a Lien held by or on behalf of any of the Senior Revolving Claimholders in
the Senior Revolving Collateral or by or on behalf of any of the Term
Claimholders in the Term Collateral, as the case may be; provided that nothing
in this Agreement (a) shall be construed to prevent or impair the rights of the
Senior Indebtedness Representative or any Senior Revolving Claimholder to
enforce this Agreement, including the priority of the Liens securing the Senior
Indebtedness as provided in Sections 2.1 and 3.1, or vote on a plan of
reorganization in an Insolvency or Liquidation Proceeding; or (b) shall be
construed to prevent or impair the rights of the Term Administrative Agent or
any Term Claimholder to enforce this Agreement, including the priority of the
Liens securing the Subordinated Obligations as provided in Sections 2.1 and 3.1,
or vote on a plan of reorganization in an Insolvency or Liquidation Proceeding.
 
Section 2.3  No New Liens. So long as the Discharge of Senior Indebtedness has
not occurred, the parties hereto agree that the Borrower shall not, and shall
not permit any Guarantor to, (a) grant or permit any additional Liens on any
asset or property to secure any Subordinated Obligation unless it has granted a
senior Lien on such asset or property to secure the Senior Indebtedness, and (b)
grant or permit any additional Liens on any asset or property to secure any
Senior Indebtedness unless it has granted a junior Lien on such asset or
property to secure the Subordinated Obligations and any such Lien referred to in
this Section 2.3 shall be subject to the provisions of Section 2.1 and Section
3.1. To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the Senior
Indebtedness Representative and/or the Senior Revolving Claimholders, the Term
Administrative Agent, on behalf of Term Claimholders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.
 
Section 2.4  Similar Liens and Agreements. The parties hereto agree that it is
their intention that the Senior Revolving Collateral and the Term Collateral be
identical. To the extent that, notwithstanding this Section 2.4, the Senior
Revolving Collateral and Term Collateral are not identical, the Term
Administrative Agent, on behalf of Term Claimholders, agrees that any amounts
received by or distributed to any of them after an Enforcement Action pursuant
to or as a result of Liens on Term Collateral that is not Senior Revolving
Collateral, shall be subject to Section 4.2. In furtherance of the foregoing and
of Section 8.9, the parties hereto agree, subject to the other provisions of
this Agreement:
 
(a)  upon request by the Senior Indebtedness Representative or the Term
Administrative Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Senior Revolving Collateral and the Term Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the Senior Revolving Credit Documents and
the Term Credit Documents; and
 
9

--------------------------------------------------------------------------------


 
(b)  that the documents and agreements creating or evidencing the Senior
Revolving Collateral and the Term Collateral and guarantees for the Senior
Indebtedness and the Subordinated Obligations shall be in all material respects
the same forms of documents other than with respect to the first Lien and the
second Lien nature of the Obligations and Collateral thereunder.
 
ARTICLE III  
ENFORCEMENT
 
Section 3.1  Exercise of Remedies. (a) So long as the Discharge of Senior
Indebtedness has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Obligor:
 
(i)  the Term Administrative Agent and the Term Claimholders:
 
(x) will not exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
letter in-lieu, bailee’s letter or similar agreement or arrangement to which the
Term Administrative Agent or any Term Claimholder is a party), or institute any
action or proceeding with respect to such rights or remedies against the
Collateral (including any action of foreclosure); provided, however, that the
Term Administrative Agent may exercise any or all such rights and remedies after
(1) the passage of a period of 179 days from the date of delivery of a notice in
writing to the Senior Indebtedness Representative that an Event of Default (as
defined in the Second Lien Term Loan Agreement) has occurred under the Term
Credit Documents (with respect to each individual Event of Default, each a
“Standstill Period”) which notice may only be delivered following the occurrence
of and during the continuation of an Event of Default (as defined in the Second
Lien Term Loan Agreement) under the Term Credit Documents or (2) upon payment in
full in cash of all Senior Indebtedness (in the case of principal, up to the
Maximum Senior Revolving Credit Amount); provided, further, however,
notwithstanding anything herein to the contrary, in no event shall the Term
Administrative Agent or any Term Claimholder exercise or continue to exercise
any rights or remedies with respect to the Collateral if, notwithstanding the
expiration of any outstanding Standstill Period, the Senior Indebtedness
Representative or Senior Revolving Claimholders shall have commenced and are
diligently pursuing the exercise of any of their rights or remedies with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Term Administrative Agent);
 
(y) will not contest, protest or object to any foreclosure proceeding or action
brought by the Senior Indebtedness Representative or any Senior Revolving
Claimholder or any other exercise by the Senior Indebtedness Representative or
any Senior Revolving Claimholder, of any rights and remedies relating to the
Collateral under the Senior Revolving Credit Documents or otherwise; and
 
10

--------------------------------------------------------------------------------


 
(z) subject to its rights under clause (i)(x) above, will not object to the
forbearance by the Senior Indebtedness Representative or the Senior Revolving
Claimholders from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral, in each
case so long as the respective interests of the Term Claimholders attach to the
proceeds thereof subject to the relative priorities described in Section 2
hereof; and
 
(ii)  the Senior Indebtedness Representative and the Senior Revolving
Claimholders shall have the right to enforce rights, exercise remedies
(including set off and the right to credit bid their debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral as provided for under the Senior Revolving Credit Documents
without any consultation with or the consent of the Term Administrative Agent or
any Term Claimholder;
 
provided, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Obligor, the Term Administrative Agent may
file a claim or statement of interest with respect to the Subordinated
Obligations, (B) the Term Administrative Agent may accelerate the Subordinated
Obligations and take any action (not adverse to the prior Liens on the
Collateral securing the Senior Indebtedness, or the rights of the Senior
Indebtedness Representative or any Senior Revolving Claimholder to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the
Collateral, (C) the Term Claimholders shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Term Claimholders, including
without limitation any claims secured by the Collateral, if any, in each case in
accordance with the terms of this Agreement, (D) the Term Claimholders shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Obligors arising
under either the Bankruptcy Law or applicable non-bankruptcy law, in each case
in accordance with the terms of this Agreement, (E) the Term Claimholders shall
be entitled to file any proof of claim and other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the Subordinated Obligations and the Collateral, (F)
the Term Administrative Agent or any Term Claimholder may exercise any of its
rights or remedies with respect to the Collateral after the termination of each
then outstanding Standstill Period to the extent permitted by clause (i)(x)
above and (G) the Term Administrative Agent may charge default interest pursuant
to the terms of the Second Lien Term Loan Agreement. In exercising rights and
remedies with respect to the Collateral, the Senior Indebtedness Representative
and the Senior Revolving Claimholders may enforce the provisions of the Senior
Revolving Credit Documents, and the Term Administrative Agent and the Term
Claimholders may enforce the provisions of the Term Credit Documents, in each
case, as applicable, and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Collateral upon foreclosure, to incur reasonable
expenses (including, without limitation, all reasonable legal fees) in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.
 
11

--------------------------------------------------------------------------------


 
(b)  The Term Administrative Agent, on behalf of itself and the Term
Claimholders, agrees that, it will not take or receive any Collateral or any
proceeds of Collateral in connection with an Enforcement Action, unless and
until the Discharge of Senior Indebtedness has occurred, except as expressly
provided in Section 3.1(a) of this Agreement.
 
(c)  Subject to Section 3.1(a) of this Agreement, (i) the Term Administrative
Agent, for itself and on behalf of the Term Claimholders, agrees that the Term
Administrative Agent and the Term Claimholders will not take any action that
would hinder any exercise of remedies under the Senior Revolving Credit
Documents or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise, and (ii) the Term Administrative Agent, for itself and
on behalf of the Term Claimholders, hereby waives any and all rights it or the
Term Claimholders may have as a junior lien creditor or otherwise to object to
the manner in which the Senior Indebtedness Representative or the Senior
Revolving Claimholders seek to enforce or collect the Senior Indebtedness or the
Liens granted in any of the Senior Revolving Collateral, regardless of whether
any action or failure to act by or on behalf of the Senior Indebtedness
Representative or Senior Revolving Claimholders is adverse to the interest of
the Term Administrative Agent or Term Claimholders.
 
(d)  The Senior Indebtedness Representative shall provide at least ten (10)
days’ notice to the Term Administrative Agent of its intent to exercise and
enforce its rights and remedies with respect to the Collateral.
 
(e)  Each Term Lender agrees that upon termination of a Standstill Period if any
Term Lender or the Term Administrative Agent or other representative of such
Term Lender intends to commence any Enforcement Action, then such Term Lender or
the Term Administrative Agent or other representative shall first deliver notice
thereof in writing to the Senior Indebtedness Representative both (i) not less
than ten (10) days prior to taking any such Enforcement Action, and (ii) one (1)
Business Day after such Enforcement Action is taken. Such notices may be given
during a Standstill Period.
 
Section 3.2  Cooperation. Subject to its rights after the expiration of each
outstanding Standstill Period and subject to Section 3.1(a) of this Agreement,
the Term Administrative Agent, on behalf of itself and the Term Claimholders,
agrees that, unless and until the Discharge of Senior Indebtedness has occurred,
it will not commence, or join with any Person in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding (including,
without limitation, any Insolvency or Liquidation Proceeding) with respect to
any Lien held by it under the Term Collateral Documents or any other Term Credit
Document or otherwise.
 
Section 3.3  Coordination of Enforcement Efforts. Without providing any rights
or benefits to the Borrower or any Obligor, the Senior Indebtedness
Representative, for itself and on behalf of the Senior Revolving Claimholders,
and the Term Administrative Agent, for itself and on behalf of the Term
Claimholders, agree that in the event enforcement proceedings are necessary,
such parties shall reasonably discuss the possibility of undertaking a
coordinated enforcement process, including an effort to attempt to sell the
Collateral for fair market value as a going concern and to reasonably enter into
arrangements between themselves so as to permit the ongoing operation of the
business of the Borrower and the other Obligors. Failure to enter into such
discussions shall in no way affect the rights and/or obligations of any party as
set forth in this Agreement. In addition, the Term Administrative Agent and the
Term Claimholders may join in (but not control) any judicial foreclosure
proceeding or other judicial lien enforcement proceeding with respect to the
Collateral initiated by the Senior Indebtedness Representative or any Senior
Revolving Claimholder, to the extent that any such action could not reasonably
be expected, in any material respect, to restrain, hinder, limit, delay for any
material period or otherwise interfere with the exercise of such remedy or
remedies by the Senior Indebtedness Representative or such Senior Revolving
Claimholder.
 
12

--------------------------------------------------------------------------------


 
ARTICLE IV  
PAYMENTS
 
Section 4.1  Application of Proceeds. So long as the Discharge of Senior
Indebtedness has not occurred, any proceeds of Collateral received by the Senior
Indebtedness Representative or any Senior Revolving Claimholders in connection
with the sale or other disposition of, or collection on, such Collateral upon
the exercise of remedies, shall be applied by the Senior Indebtedness
Representative to the Senior Indebtedness in such order as specified in the
Senior Revolving Credit Agreement up to, in the case of principal, the Maximum
Priority Senior Revolving Amount. Upon the Discharge of the Senior Indebtedness
(other than amounts in respect of principal in excess of the Maximum Priority
Senior Revolving Amount), the Senior Indebtedness Representative shall deliver
to the Term Administrative Agent any proceeds of Collateral held by it in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Term
Administrative Agent to the Subordinated Obligations in such order as specified
in the Term Collateral Documents. Upon the payment in full of the Subordinated
Obligations, the Term Administrative Agent shall deliver to the Senior
Indebtedness Representative any proceeds of Collateral held by it in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied to any amounts owed in respect
of amounts of principal in excess of the Maximum Priority Senior Revolving
Amount.
 
Section 4.2  Payments Over. So long as the Discharge of Senior Indebtedness has
not occurred, any Collateral or proceeds thereof (together with assets or
proceeds subject to Liens referred to in the final sentence of Section 2.3)
received by the Term Administrative Agent or any Term Claimholders in connection
with the exercise of any right or remedy (including set off) with respect to the
Collateral shall be segregated and held in trust and forthwith paid over to the
Senior Indebtedness Representative for the benefit of the Senior Revolving
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct. The Senior Indebtedness
Representative is hereby authorized to make any such endorsements as agent for
the Term Administrative Agent or any such Term Claimholders. This authorization
is limited to the specific matters described in the preceding sentence and is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.
 
Section 4.3  Scheduled Payments of Subordinated Obligations. The parties hereto
agree that nothing in this Agreement or any Senior Revolving Credit Document
shall be construed to prohibit, restrict or otherwise limit the ability of the
Borrower or any Guarantor to pay, and the ability of the Term Lenders to
receive, scheduled principal and interest payments in accordance with the Second
Lien Term Loan Agreement and the other Term Credit Documents.
 
13

--------------------------------------------------------------------------------


 
ARTICLE V  
OTHER AGREEMENTS
 
Section 5.1  Releases.
 
(a)  If, in connection with:
 
(i)  any sale of any Collateral permitted under the Second Lien Term Loan
Agreement to cure a Borrowing Base Deficiency under the Senior Revolving Credit
Agreement; or
 
(ii)  any sale, lease, exchange, transfer or other disposition of any Collateral
permitted under the terms of both the Senior Revolving Credit Agreement and the
Second Lien Term Loan Agreement,
 
the Senior Indebtedness Representative, for itself or on behalf of any of the
Senior Revolving Claimholders, releases any of its Liens on any part of the
Collateral, or releases any Obligor from its obligations under its guaranty of
the Senior Indebtedness, in each case other than in connection with the
Discharge of Senior Indebtedness, then the Term Administrative Agent, for itself
or for the benefit of the Term Claimholders, shall release the Liens (if any) of
the Term Administrative Agent on such Collateral, and the obligations of such
Obligor under its guaranty of the Subordinated Obligations, shall be
automatically, unconditionally and simultaneously be released and the Term
Administrative Agent, for itself or on behalf of any such Term Claimholders,
promptly shall execute and deliver to the Senior Indebtedness Representative or
such Obligor such termination statements, releases and other documents as may be
reasonably necessary to effectively confirm such release.
 
(b)  Until the Discharge of Senior Indebtedness occurs, the Term Administrative
Agent, for itself and on behalf of the Term Claimholders, hereby irrevocably
constitutes and appoints the Senior Indebtedness Representative and any officer
or agent of the Senior Indebtedness Representative, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Term Administrative Agent or
such holder or in the Senior Indebtedness Representative’s own name, from time
to time in the Senior Indebtedness Representative’s discretion, for the purpose
of carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
 
(c)  Until the Discharge of Senior Indebtedness occurs, to the extent that the
Senior Revolving Claimholders (i) have released any Lien on Collateral or any
Obligor from its obligation under its guaranty and any such Liens or guaranty
are later reinstated or (ii) obtain any new first priority Liens or additional
guaranties from Obligors, then the Term Claimholders shall be immediately
granted a second priority lien on any such Collateral and an additional
guaranty, as the case may be.
 
14

--------------------------------------------------------------------------------


 
Section 5.2  Insurance. The Senior Indebtedness Representative and the Senior
Revolving Claimholders shall have the sole and exclusive right, subject to the
rights of the Obligors under the Senior Revolving Credit Documents, to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral until
the earliest to occur of (a) a Discharge of Senior Indebtedness, (b) the Senior
Indebtedness Representative, in a written instrument, waives or otherwise
confers such right to the Term Administrative Agent or a Term Claimholder or (c)
after the occurrence and during the continuation of an Event of Default which
has resulted in a Standstill Period, such Standstill Period has elapsed. Unless
and until the Discharge of Senior Indebtedness has occurred, and subject to the
rights of the Obligors under the Senior Revolving Collateral Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect to the Collateral shall be paid to
the Senior Indebtedness Representative for the benefit of the Senior Revolving
Claimholders pursuant to the terms of the Senior Revolving Credit Documents
(including, without limitation, for purposes of cash collateralization of
letters of credit and Eligible Swap Agreements) and thereafter, to the extent no
Senior Indebtedness is outstanding, and subject to the rights of the Obligors
under the Term Collateral Documents, to the Term Administrative Agent for the
benefit of the Term Claimholders to the extent required under the Term
Collateral Documents and then, to the extent no Subordinated Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of Senior Indebtedness has occurred, if the Term
Administrative Agent or any Term Claimholders shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the Senior
Indebtedness Representative in accordance with the terms of Section 4.2 of this
Agreement.
 
Section 5.3  Amendments to Credit Documents.
 
(a)  Unless a similar amendment, supplement or modification to the applicable
Senior Revolving Credit Document(s) has been, or is concurrently being, made,
without the prior written consent of the Senior Indebtedness Representative, no
Term Credit Document may be assigned, amended, supplemented or otherwise
modified or entered into to the extent such assignment, amendment, supplement or
modification, or the terms of any new Term Credit Document, if (i) the effect
thereof would be to shorten the maturity of the Subordinated Obligations or
shorten the average life or increase the amount of any payment of principal
thereof or increase the interest rate or scheduled recurring fee or add call or
pre-payment premiums or shorten any period for payment of interest thereon, (ii)
such action requires the payment of a consent fee (howsoever described) in
excess of two percent (2%) per annum, (iii) such action adds additional Property
as collateral to secure the Subordinated Obligations unless the Borrower
complies with Section 8.14(e) of the Senior Revolving Credit Agreement or (iv)
such action adds any covenants or defaults without the Senior Revolving Credit
Agreement being contemporaneously amended to add substantially similar covenants
or defaults, provided that the foregoing shall not prohibit the execution of
supplemental agreements to add guarantors if required by the terms thereof
provided that any such guarantor also guarantees the Senior Indebtedness.
 
15

--------------------------------------------------------------------------------


 
The Borrower agrees that each Term Collateral Document shall include the
following language (or language to similar effect approved by the Senior
Indebtedness Representative):
 
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Term Administrative Agent pursuant to this Agreement and the
exercise of any right or remedy by the Term Administrative Agent hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of August 20,
2007 as amended, restated, supplemented or otherwise modified from time to time,
the “Intercreditor Agreement”), among Aurora Oil & Gas Corporation, BNP Paribas,
as Senior Indebtedness Representative, BNP Paribas, as Term Administrative
Agent, and certain other persons party or that may become party thereto from
time to time.”
 
(b) The Senior Revolving Credit Documents and any agreements relating to
Eligible Swap Agreements constituting Senior Indebtedness may be assigned,
amended, supplemented, waived or otherwise modified in accordance with their
terms, and the Senior Revolving Credit Agreement may be Refinanced, in each
case, without the consent of the Term Administrative Agent or the Term Lenders;
provided, however, that any such assignment, amendment, supplement, waiver,
modification or Refinancing shall not: (i) increase the principal amount of the
Senior Revolving Credit Agreement to an amount in excess of the Maximum Priority
Senior Revolving Amount; (ii) increase any applicable interest rate or scheduled
recurring fees with respect to the Senior Indebtedness more than 200 basis
points, except in connection with the imposition of a default rate of interest
in accordance with the terms of the Senior Revolving Credit Documents (as in
effect on the date hereof); (iii) require the payment of a consent fee
(howsoever described) in excess of two percent (2%) per annum; (iv) modify the
scheduled amortization of any portion of the principal amount of the Senior
Indebtedness (as set forth in the Senior Revolving Credit Documents in effect on
the date hereof); (v) add or make more restrictive any event of default or any
covenant with respect to the Senior Indebtedness or make any change to any event
of default or any covenant which would have the effect of making such event of
default or covenant more restrictive, unless a corresponding amendment is
offered to the Term Lenders; (vi) change any redemption, put or prepayment
provisions of the Senior Indebtedness (other than in respect of Eligible Swap
Agreements); (vii) directly prohibit or restrict the payment of principal of,
interest on, or other amounts payable with respect to the Subordinated
Obligations in a manner that is more restrictive than the prohibitions and
restrictions currently contained in the Senior Revolving Credit Agreement;
(viii) subordinate in right of payment any of the Senior Indebtedness, or
subordinate the Lien on any of the Collateral securing the Senior Indebtedness;
(ix) change the definitions of “Borrowing Base”, “Oil and Gas Properties”, or
any of the component definitions thereof; (x) add additional Property as
collateral to secure the Notes (as defined in the Senior Revolving Credit
Agreement) unless the Borrower complies with Section 8.14(d) of the Second Lien
Term Loan Agreement; or (xi) extend the final scheduled maturity of the Senior
Indebtedness (other than Eligible Swap Agreements) or any other scheduled
payment date for principal, interest or any other amount in respect thereof;
provided that the foregoing shall not prohibit the execution of supplemental
agreements to add guarantors if required by the terms thereof provided that any
such guarantor also guarantees the Subordinated Obligations.
 
16

--------------------------------------------------------------------------------


 
Section 5.4  Rights as an Unsecured Creditor. Notwithstanding anything to the
contrary contained in this Agreement, the Term Administrative Agent and the Term
Lenders may exercise all rights and remedies available to unsecured creditors in
accordance with the terms of the Second Lien Term Loan Agreement, the Term
Credit Documents and applicable law, and nothing in this Agreement shall
prohibit the acceleration of the Subordinated Obligations or the receipt of the
Term Administrative Agent or the Term Lenders of the required payments of
principal and interest and other amounts, so long as such receipt is not the
direct or indirect result of the exercise of the Term Administrative Agent or
any Term Lenders of an Enforcement Action in contravention of this Agreement.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the Senior Indebtedness Representative or the Senior Revolving
Claimholders may have with respect to the Senior Revolving Collateral.
 
Section 5.5  Bailee for Perfection.
 
(a)  The Senior Indebtedness Representative agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the Uniform Commercial Code (such
Collateral being the “Pledged Collateral”) as collateral agent for the Senior
Revolving Claimholders and as bailee for the Term Administrative Agent and any
assignee solely for the purpose of perfecting the security interest granted
under the Senior Revolving Credit Documents and the Term Credit Documents,
respectively, subject to the terms and conditions of this Section 5.5.
 
(b)  Subject to the terms of this Agreement, until the Discharge of Senior
Indebtedness has occurred, the Senior Indebtedness Representative shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
Senior Revolving Credit Documents as if the Liens of the Term Administrative
Agent under the Term Collateral Documents did not exist. The rights of the Term
Administrative Agent shall at all times be subject to the terms of this
Agreement.
 
(c)  The Senior Indebtedness Representative shall have no obligation whatsoever
to the Senior Revolving Claimholders and the Term Administrative Agent or any
Term Claimholder to ensure that the Pledged Collateral is genuine or owned by
any of the Obligors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.5. The duties or responsibilities of the
Senior Indebtedness Representative under this Section 5.5 shall be limited
solely to holding the Pledged Collateral as bailee in accordance with this
Section 5.5.
 
(d)  The Senior Indebtedness Representative acting pursuant to this Section 5.5
shall not have by reason of the Senior Revolving Collateral Documents, the Term
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the Senior Revolving Claimholders, the Term
Administrative Agent or any Term Claimholder.
 
(e)  Upon the Discharge of the Senior Indebtedness under the Senior Revolving
Credit Documents to which the Senior Indebtedness Representative is a party, the
Senior Indebtedness Representative shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements, to the Term
Administrative Agent to the extent Subordinated Obligations remain outstanding.
The Senior Indebtedness Representative further agrees to take all other action
reasonably requested by the Term Administrative Agent in connection with it
obtaining a first priority interest in the Collateral.
 
17

--------------------------------------------------------------------------------


 
Section 5.6  Purchase Option.
 
(a)  The Senior Indebtedness Representative, on behalf of itself and the holders
of Senior Indebtedness, agrees that if (i) an Event of Default under the Senior
Revolving Credit Documents has occurred and is continuing, and as a result of
such Event of Default under the Senior Revolving Credit Documents (A) the Senior
Indebtedness has been accelerated and/or (B) the Majority Lenders are pursuing
remedies of foreclosure against the Collateral, (ii) an Insolvency or
Liquidation Proceeding is commenced by or against the Borrower or any other
Obligor or (iii) a Standstill Period is in effect (any of such events, a
“Trigger Event”), the Term Claimholders shall have the right and option to
purchase the aggregate amount of outstanding Senior Indebtedness (including
unfunded commitments) up to, in the case of principal, the Maximum Priority
Senior Revolving Amount at a price of not less than par, plus all accrued and
unpaid interest and fees, together with cash collateral for all outstanding
letters of credit in an amount equal to 105% of the undrawn and available amount
consistent with all other Senior Revolving Credit Documents of all letters of
credit outstanding under the Senior Revolving Credit Documents, and a payment
for all then outstanding Eligible Swap Agreements at a price equal to the sum of
any unpaid amounts then due in respect of such Eligible Swap Agreements plus or
minus a net amount quoted by the Senior Revolving Claimholder party to such
Eligible Swap Agreement that would be paid to assign or novate each such
Eligible Swap Agreement in the ordinary course of its business. Such sale shall
be without warranty or representation or recourse other than as provided in
standard LSTA documentation for par trades. To exercise the option following a
Trigger Event, the Term Administrative Agent shall deliver a written notice to
the Senior Indebtedness Representative and the Senior Revolving Lenders, which
notice shall be deemed an irrevocable offer to the Senior Revolving Claimholders
to purchase the Senior Indebtedness on the terms set forth in this Section (the
“Purchase Notice”).
 
(b)  Upon receipt of a Purchase Notice the parties shall endeavor to close
within twenty (20) days after such acceptance (such entire period referred to as
the “Purchase Period”). Neither the Senior Indebtedness Representative nor the
Senior Revolving Claimholders shall commence any Enforcement Action during the
Purchase Period; provided, however, (i) if the holders of Subordinated
Obligations reject such offer or do not timely accept such offer, or (ii) if,
upon expiration of the Purchase Period, the parties have not closed the
transaction, then the Senior Indebtedness Representative and the holders of
Senior Indebtedness shall have no further obligations pursuant to this Section
and may commence any Enforcement Action in their sole discretion in accordance
with the Senior Revolving Credit Documents and this Agreement; provided that if
during the Purchase Period, a Senior Revolving Claimholder determines Exigent
Circumstances exist, (A) it may or may direct the Senior Indebtedness
Representative to take appropriate Enforcement Actions to preserve the value of
the Collateral or the amount which could reasonably be expect to be recovered
thereon and (B) nothing shall prevent the early termination of a Swap Agreement
and the netting of amounts due in respect thereof.
 
18

--------------------------------------------------------------------------------


 
ARTICLE VI
INSOLVENCY OR LIQUIDATION PROCEEDINGS
 
Section 6.1  Filing of Claims; Finance and Sale Issues. If no proof of claim is
filed in any Insolvency or Liquidation Proceeding with respect to any
Subordinated Obligations by the third (3rd) day prior to the bar date for any
such proof of claim, the Senior Indebtedness Representative may, after notice to
the Term Lenders or the Term Administrative Agent or other representative, file
such a proof of claim on behalf of the Term Lenders, and each Term Lender hereby
irrevocably appoints the Senior Indebtedness Representative as its agent and
attorney-in-fact for such limited purpose; provided, that the foregoing shall
not confer to the holder of any Senior Indebtedness the right to vote on behalf
of the Term Lenders in any Insolvency or Liquidation Proceedings or any other
right. Until the Discharge of Senior Indebtedness has occurred, if the Borrower
or any other Obligor shall be subject to any Insolvency or Liquidation
Proceeding and the Senior Indebtedness Representative shall desire to permit the
use of cash collateral on which the Senior Indebtedness Representative or any
other creditor has a Lien or to permit the Borrower or any other Obligor to
obtain financing, whether from the Senior Revolving Claimholders under Section
363 or Section 364 of Title 11 of the United States Code or any similar
Bankruptcy Law (each, a “DIP Financing”), then the Term Administrative Agent, on
behalf of itself and the Term Claimholders, agrees that it will raise no
objection to such use of cash collateral or DIP Financing and will not request
adequate protection or any other relief in connection therewith (except as
expressly agreed by the Senior Indebtedness Representative or to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Indebtedness are subordinated or pari passu with such DIP Financing, the Term
Administrative Agent will subordinate its Liens in the Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto); provided,
however, that the foregoing shall not prevent the Term Lenders from (a)
objecting to any DIP Financing relating to any provision or content of a plan of
reorganization or (b) proposing any other DIP Financing to the Borrower or the
bankruptcy court, and provided further that the sum of all outstanding principal
of Loans and Letters of Credit under the Senior Revolving Credit Agreement and
any DIP Financing provided by the Senior Revolving Lenders will not exceed the
Maximum Priority Senior Revolving Amount. The Term Administrative Agent on
behalf of the Term Claimholders, agrees that it will raise no objection or
oppose a sale or other disposition of any Collateral free and clear of its Liens
or other claims under Section 363 of the Bankruptcy Code if the Senior Revolving
Claimholders have consented to such sale or disposition of such assets.
 
Section 6.2  Relief from the Automatic Stay. Until the earlier of (a) a
Discharge of Senior Indebtedness has occurred or (b) 179 days after the
commencement of an Insolvency or Liquidation Proceeding have elapsed, the Term
Administrative Agent, on behalf of itself and the Term Claimholders, agrees that
none of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral, without the
prior written consent of the Senior Indebtedness Representative. If after the
expiration of the foregoing period, the Term Administrative Agent or any Term
Claimholder seek relief from the automatic stay or any other stay, the Term
Administrative Agent will provide prompt written notice thereof.
 
Section 6.3  Adequate Protection. The Term Administrative Agent, on behalf of
itself and the Term Claimholders, agrees that none of them shall contest (or
support any other person contesting) (a) any request by the Senior Indebtedness
Representative or the Senior Revolving Claimholders for adequate protection or
(b) any objection by the Senior Indebtedness Representative or the Senior
Revolving Claimholders to any motion, relief, action or proceeding based on the
Senior Indebtedness Representative or the Senior Revolving Claimholders claiming
a lack of adequate protection. Notwithstanding the foregoing provisions in this
Section 6.3, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Revolving Claimholders (or any subset thereof) are granted adequate protection
in the form of additional collateral in connection with any DIP Financing, then
the Term Administrative Agent, on behalf of itself or any of the Term
Claimholders, may seek or request adequate protection in the form of a Lien on
such additional collateral, which Lien will be subordinated to the Liens
securing the Senior Indebtedness and such DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Subordinated
Obligations are so subordinated to the Senior Indebtedness under this Agreement,
and (ii) in the event the Term Administrative Agent, on behalf of itself and the
Term Claimholders, seeks or requests adequate protection in respect of
Subordinated Obligations and such adequate protection is granted in the form of
additional collateral, then the Term Administrative Agent, on behalf of itself
or any of the Term Claimholders, agrees that the Senior Indebtedness
Representative shall also be granted a senior Lien on such additional collateral
as security for the Senior Indebtedness and for any such DIP Financing provided
by the Senior Revolving Claimholders and that any Lien on such additional
collateral securing the Subordinated Obligations shall be subordinated to the
Liens on such collateral securing the Senior Indebtedness and any such DIP
Financing provided by the Senior Revolving Claimholders (and all Obligations
relating thereto) and to any other Liens granted to the Senior Revolving
Claimholders as adequate protection on the same basis as the other Liens
securing the Subordinated Obligations are so subordinated to such Senior
Indebtedness under this Agreement. Except as set forth above, the Term
Administrative Agent shall not be limited from seeking adequate protection with
respect to its rights in the Collateral in any Insolvency or Liquidation
Proceeding (including, without limitation, adequate protection in the form of
cash payments of interest or otherwise).
 
19

--------------------------------------------------------------------------------


 
Section 6.4  No Waiver. Subject to Section 3.1(a) of this Agreement and other
actions expressly permitted hereunder, nothing contained herein shall prohibit
or in any way limit the Senior Indebtedness Representative or any Senior
Revolving Claimholder from objecting in any Insolvency or Liquidation Proceeding
or otherwise to any action taken by the Term Administrative Agent or any of the
Term Claimholders, including the seeking by the Term Administrative Agent or any
Term Claimholders of adequate protection or the asserting by the Term
Administrative Agent or any Term Claimholders of any of its rights and remedies
under the Term Credit Documents or otherwise. If in any Insolvency or
Liquidation Proceeding, the Term Administrative Agent or any Term Lender
receives a secured claim in lieu of a set-off, then such Person shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with this Agreement.
 
Section 6.5  Avoidance Issues. If any Senior Revolving Claimholder is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of the Borrower or any other Obligor any amount (a
“Recovery”), then such Senior Revolving Claimholders shall be entitled to a
reinstatement of Senior Indebtedness with respect to all such recovered amounts;
provided that the terms of this Agreement as between the parties shall not apply
to any such Liens as reinstated to the extent the court ordering such Recovery
determines such Recovery is due as the result of fraud, bad faith or the
intentional misconduct of such Senior Revolving Claimholder. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement unless the court ordering such
Recovery determines such Recovery is due as the result of fraud, bad faith or
the intentional misconduct of such Senior Revolving Claimholder.
 
20

--------------------------------------------------------------------------------


 
Section 6.6  Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
Senior Indebtedness and on account of Subordinated Obligations, then, to the
extent the debt obligations distributed on account of the Senior Indebtedness
and on account of the Subordinated Obligations are secured by Liens upon the
same property, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations.
 
Section 6.7  Post-Petition Interest.
 
(a)  Neither the Term Administrative Agent nor any Term Claimholder shall oppose
or seek to challenge any claim by the Senior Indebtedness Representative or any
Senior Revolving Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Senior Indebtedness consisting of post-petition interest, fees or
expenses to the extent of the value of the Senior Revolving Claimholder’s Lien,
without regard to the existence of the Lien of the Term Administrative Agent on
behalf of the Term Claimholders on the Collateral.
 
(b)  Neither the Senior Indebtedness Representative nor any other Senior
Revolving Claimholder shall oppose or seek to challenge any claim by the Term
Administrative Agent or any Term Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Subordinated Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Term
Administrative Agent on behalf of the Term Claimholders on the Collateral (after
taking into account the Lien of the Senior Indebtedness Representative on behalf
of the Senior Revolving Claimholders on the Collateral).
 
Section 6.8  Waiver. The Term Administrative Agent, for itself and on behalf of
the Term Claimholders, waives any claim it may hereafter have against any Senior
Revolving Claimholder arising out of the election of any Senior Revolving
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code,
and/or out of any cash collateral or financing arrangement or out of any grant
of a security interest in connection with the Collateral in any Insolvency or
Liquidation Proceeding. The Senior Indebtedness Representative, for itself and
on behalf of the Senior Revolving Claimholders, waives any claim it may
hereafter have against any Term Claimholder arising out of the election of any
Term Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code
(which is not in contravention of this Agreement), and/or out of any cash
collateral or financing arrangement (which is not in contravention of this
Agreement) or out of any grant of a security interest of the appropriate
priority (which is not in contravention of this Agreement) in connection with
the Collateral in any Insolvency or Liquidation Proceeding.
 
21

--------------------------------------------------------------------------------


 
Section 6.9  Asset Dispositions in an Insolvency or Liquidation Proceeding.
Neither the Term Administrative Agent nor any other Term Lender shall, in an
Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any assets of any Obligor under Section 363 of the Bankruptcy
Code that is supported by the Senior Revolving Claimholders, and the Term
Administrative Agent and each other Term Lender will be deemed to have consented
under Section 363 of the Bankruptcy Code to any such sale supported by the
Senior Revolving Claimholders; provided in any case, the cash proceeds of such
sale are used to permanently repay Senior Indebtedness and/or other permitted
senior claims (i.e. “Excepted Liens”) on the assets subject of such sale.
Neither the Term Administrative Agent nor any other Term Lender shall, in an
Insolvency or Liquidation Proceeding or otherwise, assert in connection with any
sale or disposition of any assets of any Obligor under Section 363 of the
Bankruptcy Code any rights under Section 363(k) of the Bankruptcy Code or
otherwise credit bid any of the Subordinated Obligations unless such credit bid
includes a cash portion for any amounts with respect to the Senior Indebtedness.
 
Section 6.10  Separate Grants of Security and Separate Classification. Each Term
Lender acknowledges and agrees that (a) the grants of Liens pursuant to the
Senior Revolving Credit Documents and the Term Credit Documents constitute two
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Collateral, the Subordinated Obligations are
fundamentally different from the Senior Indebtedness and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the Senior Revolving Claimholders and Term Lenders in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Term Lenders hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Borrower and/or other Obligors in
respect of the Collateral with the effect being that (i) to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Term Lenders), the Senior Revolving Claimholders shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest before any distribution is made in respect of the
claims held by the Term Lenders and (ii) the Term Lenders hereby acknowledge and
agree to turn over to the Senior Revolving Claimholders amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Term Lenders.
 
Section 6.11  Effectiveness in Insolvency or Liquidation Proceedings. This
Agreement shall be effective both before and after the commencement of an
Insolvency or Liquidation Proceeding. All references in this Agreement to any
Obligor shall include such Obligor as a debtor-in-possession and any receiver or
trustee for such Obligor in any Insolvency or Liquidation Proceeding.
 
22

--------------------------------------------------------------------------------


 
ARTICLE VII  
RELIANCE; WAIVERS; ETC.
 
Section 7.1  Reliance. Other than any reliance on the terms of this Agreement,
the Senior Indebtedness Representative, on behalf of itself and the Senior
Revolving Claimholders under its Senior Revolving Credit Documents, acknowledges
that it and such Senior Revolving Claimholders have, independently and without
reliance on the Term Administrative Agent or any Term Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Senior Revolving Credit Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Senior Revolving
Credit Documents or this Agreement. The Term Administrative Agent, on behalf of
itself and the Term Claimholders under its Term Credit Documents, acknowledges
that it and such Term Claimholders have, independently and without reliance on
the Senior Indebtedness Representative or any Senior Revolving Claimholder, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Term Credit Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Term Credit
Documents or this Agreement.
 
Section 7.2  No Warranties or Liability. The Senior Indebtedness Representative,
on behalf of itself and the Senior Revolving Claimholders under its Senior
Revolving Credit Documents, acknowledges and agrees that each of the Term
Administrative Agent and the Term Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Term
Credit Documents, the ownership of any Collateral or the perfection or priority
of any Liens thereon. The Term Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under the Term Credit
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Administrative Agent, on behalf of itself
and the Term Claimholders under its Term Credit Documents, acknowledges and
agrees that each of the Senior Indebtedness Representative and the Senior
Revolving Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Revolving
Credit Documents, the ownership of any Collateral or the perfection or priority
of any Liens thereon. The Senior Revolving Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective Senior Revolving Credit Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate. The Term
Administrative Agent and the Term Claimholders shall have no duty to the Senior
Indebtedness Representative or any of the Senior Revolving Claimholders, and the
Senior Indebtedness Representative and the Senior Revolving Claimholders shall
have no duty to the Term Administrative Agent or any of the Term Claimholders,
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Borrower or any other Obligor (including the Senior Revolving Credit
Documents and the Term Credit Documents), regardless of any knowledge thereof
which they may have or be charged with.
 
23

--------------------------------------------------------------------------------


 
Section 7.3  No Waiver of Lien Priorities.
 
(a)  No right of the Senior Revolving Claimholders, the Senior Indebtedness
Representative or any of them to enforce any provision of this Agreement or any
Senior Revolving Credit Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Borrower or any other
Obligor or by any act or failure to act by any Senior Revolving Claimholder or
the Senior Indebtedness Representative, or by any noncompliance by any Person
with the terms, provisions and covenants of this Agreement, any of the Senior
Revolving Credit Documents or any of the Term Credit Documents, regardless of
any knowledge thereof which the Senior Indebtedness Representative or the Senior
Revolving Claimholders, or any of them, may have or be otherwise charged with.
 
(b)  Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Borrower and the other Obligors under the Senior
Revolving Credit Documents and subject to the provisions of Section 5.3(a),
Section 5.3(b) and Section 8.4), the Senior Revolving Claimholders, the Senior
Indebtedness Representative and any of them may, at any time and from time to
time in accordance with the Senior Revolving Credit Documents and/or applicable
law, without the consent of, or notice to, the Term Administrative Agent or any
Term Claimholders, without incurring any liabilities to the Term Administrative
Agent or any Term Claimholders and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Term Administrative Agent or any
Term Claimholders is affected, impaired or extinguished thereby) do any one or
more of the following:
 
(i)  change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Senior Indebtedness or any Lien on any Senior Revolving Collateral or
guaranty thereof or any liability of the Borrower or any other Obligor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Senior Indebtedness, other than in the case of
principal, an amount in excess of the Maximum Priority Senior Revolving Amount,
without any restriction as to the amount, tenor or terms of any such increase or
extension), or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the Senior Indebtedness Representative or any of
the Senior Revolving Claimholders, the Senior Indebtedness or any of the Senior
Revolving Credit Documents;
 
(ii)  sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Senior Revolving
Collateral or any liability of the Borrower or any other Obligor to the Senior
Revolving Claimholders or the Senior Indebtedness Representative, or any
liability incurred directly or indirectly in respect thereof;
 
(iii)  settle or compromise any Senior Indebtedness or any security therefor or
any liability incurred directly or indirectly in respect thereof and apply any
sums by whomsoever paid and however realized to payment of the Senior
Indebtedness; and
 
(iv)  exercise or delay in or refrain from exercising any right or remedy
against the Borrower or any security or any other Obligor or any other Person,
elect any remedy and otherwise deal freely with the Borrower, any other Obligor
or any Senior Revolving Collateral and any security and any guarantor or any
liability of the Borrower or any other Obligor to the Senior Revolving
Claimholders or any liability incurred directly or indirectly in respect
thereof.
 
24

--------------------------------------------------------------------------------


 
(c)  The Term Administrative Agent, on behalf of itself and the Term
Claimholders, also agrees that the Senior Revolving Claimholders and the Senior
Indebtedness Representative shall have no liability to the Term Administrative
Agent or any Term Claimholders for actions taken in compliance with the terms of
this Agreement (excluding actions constituting the gross negligence or willful
misconduct of the Senior Indebtedness Representative or any Senior Revolving
Claimholder), and the Term Administrative Agent, on behalf of itself and the
Term Claimholders, hereby waives any such claim against any Senior Revolving
Claimholder or the Senior Indebtedness Representative, arising out of any and
all actions which the Senior Revolving Claimholders or the Senior Indebtedness
Representative may take or permit or omit to take in accordance with the terms
of this Agreement (excluding actions or inactions constituting the gross
negligence or willful misconduct of the Senior Indebtedness Representative or
any Senior Revolving Claimholder) with respect to: (i) the Senior Revolving
Credit Documents, (ii) the collection of the Senior Indebtedness or (iii) the
foreclosure upon, or sale, liquidation or other disposition of, any Senior
Revolving Collateral. The Term Administrative Agent, on behalf of itself and the
Term Claimholders, agrees that the Senior Revolving Claimholders and the Senior
Indebtedness Representative have no duty to them in respect of the maintenance
or preservation of the Senior Revolving Collateral, the Senior Indebtedness or
otherwise.
 
(d)  The Senior Indebtedness Representative, on behalf of itself and the Senior
Revolving Claimholders, also agrees that the Term Claimholders and the Term
Administrative Agent shall have no liability to the Senior Indebtedness
Representative or any Senior Revolving Claimholders for actions taken in
compliance with the terms of this Agreement (excluding actions constituting the
gross negligence or willful misconduct of the Term Administrative Agent or any
Term Claimholder), and the Senior Indebtedness Representative, on behalf of
itself and the Senior Revolving Claimholders, hereby waives any such claim
against any Term Claimholder or the Term Administrative Agent, arising out of
any and all actions which the Term Claimholders or the Term Administrative Agent
may take or permit or omit to take in accordance with the terms of this
Agreement (excluding actions or inactions constituting the gross negligence or
willful misconduct of the Term Administrative Agent or any Term Claimholder)
with respect to: (i) the Term Credit Documents, (ii) the collection of the
Subordinated Obligations or (iii) the foreclosure upon, or sale, liquidation or
other disposition of, any Term Collateral. Except as otherwise provided herein,
the Senior Indebtedness Representative, on behalf of itself and the Senior
Revolving Claimholders, agrees that the Term Claimholders and the Term
Administrative Agent have no duty to them in respect of the maintenance or
preservation of the Term Collateral, the Subordinated Obligations or otherwise.
 
(e)  The Term Administrative Agent, on behalf of itself and the Term
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Collateral or any other similar rights a junior secured creditor may have
under applicable law.
 
25

--------------------------------------------------------------------------------


 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1  Conflicts. With respect solely to the relative rights and
obligations of the Senior Indebtedness Representative and the Senior Revolving
Claimholders, on one hand, and the Term Administrative Agent and the Term
Claimholders, on the other hand, and not with respect to any right or obligation
of the Borrower or any Guarantor or Obligor under any Senior Revolving Credit
Document or Term Credit Document, in the event of any conflict between the
provisions of this Agreement and the provisions of the Senior Revolving Credit
Documents or the Term Credit Documents, the provisions of this Agreement shall
govern and control.
 
Section 8.2  Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. Except as set forth herein, this is a continuing agreement of lien
subordination and the Senior Revolving Claimholders may continue, at any time
and without notice to the Term Administrative Agent or any Term Claimholder
subject to the Term Credit Documents, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Borrower or any
Obligor constituting Senior Indebtedness in reliance hereof. The Term
Administrative Agent, on behalf of itself and the Term Claimholders, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement absent fraud or material
misrepresentation by any other party hereto with respect to the transactions
contemplated hereby. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Borrower or any other Obligor shall include the Borrower or such Obligor as
debtor and debtor in possession and any receiver or trustee for the Borrower or
any other Obligor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and
effect, (a) with respect to the Term Administrative Agent, the Term Claimholders
and the Subordinated Obligations, upon the later of (i) the date upon which the
obligations under the Second Lien Term Loan Agreement terminate if there are no
other Subordinated Obligations outstanding on such date and (ii) if there are
other Subordinated Obligations outstanding on such date, the date upon which
such Subordinated Obligations terminate and (b) with respect to the Senior
Indebtedness Representative, the Senior Revolving Claimholders and the Senior
Indebtedness, the date of Discharge of Senior Indebtedness, subject to the
rights of the Senior Revolving Claimholders under Section 6.5.
 
Section 8.3  Amendments; Waivers. No amendment, modification, supplement or
waiver of any provision of this Agreement by the Term Administrative Agent or
the Senior Indebtedness Representative shall be deemed to be made unless the
same shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, no Obligor
shall have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly affected (which includes, but is not limited to any amendment to the
Obligors’ ability to cause additional obligations to constitute Senior
Indebtedness or Subordinated Obligations as the Borrower may designate).
 
26

--------------------------------------------------------------------------------


 
Section 8.4  Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The Senior Indebtedness Representative and the Senior Revolving
Claimholders, on the one hand, and the Term Claimholders and the Term
Administrative Agent, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Borrower and its
Subsidiaries and all endorsers and/or guarantors of the Senior Indebtedness or
the Subordinated Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the Senior Indebtedness or the Subordinated Obligations.
The Senior Indebtedness Representative and the Senior Revolving Claimholders
shall have no duty to advise the Term Administrative Agent or any Term
Claimholder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event the Senior Indebtedness
Representative or any of the Senior Revolving Claimholders, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the Term Administrative Agent or any Term Claimholder, it or they
shall be under no obligation (w) to make, and the Senior Indebtedness
Representative and the Senior Revolving Claimholders shall not make, any express
or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential. In addition, each of the Senior Indebtedness
Representative and the Term Administrative Agent shall promptly provide the
other with copies of any amendments or waivers to any of the Senior Revolving
Credit Documents or Term Credit Documents, as applicable and, upon request,
information regarding the amounts owing by the Borrower and the other Obligors
thereunder, and the Borrower hereby consents to all such disclosures on behalf
of itself and each other Obligor.
 
Section 8.5  Subrogation. The Term Administrative Agent, on behalf of itself and
the Term Claimholders, hereby waives any rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of Senior Indebtedness has
occurred.
 
Section 8.6  SUBMISSION TO JURISDICTION; WAIVERS.
 
(a)  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF HOUSTON, TEXAS. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 8.7; AND (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT.
 
27

--------------------------------------------------------------------------------


 
(b)  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER
HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
Section 8.7  Notices. All notices to the Term Claimholders and the Senior
Revolving Claimholders permitted or required under this Agreement shall also be
sent to the Term Administrative Agent and the Senior Indebtedness
Representative, respectively. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served, telexed or
sent by telefacsimile (and confirmed by telephone) or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile (and confirmed by
telephone) or telex, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of each party hereto shall be as set forth under such
party’s name on the signature pages hereof, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.
 
Section 8.8  Identity of Term Lenders for Notice Purposes.
 
(a)  For purposes of any notice required or permitted to be given hereunder by
the holders of the Senior Indebtedness or the Senior Indebtedness Representative
to the Term Lenders, or any of them, the holders of the Senior Indebtedness and
the Senior Indebtedness Representative shall be entitled to rely, conclusively,
on the identity and address of each Term Lender as set forth in the Second Lien
Term Loan Agreement or as otherwise set forth in the most recent notice received
by the Senior Indebtedness Representative from a Term Lender referring to the
Second Lien Term Loan Agreement for purposes of providing the identity and
address of each Term Lender. The Term Lenders agree that any notices required to
be given to the Term Lenders shall be effective if such notice is given to the
Term Administrative Agent or other representative of the Term Lenders. For so
long as the Subordinated Obligations are outstanding, the Term Lenders agree to
designate and maintain an agent or other representative for such purposes.
 
28

--------------------------------------------------------------------------------


 
(b)  For purposes of any notice required or permitted to be given hereunder by
the holders of the Subordinated Obligations or the Term Administrative Agent to
the holders of the Senior Indebtedness or the Senior Indebtedness
Representative, the Term Administrative Agent shall be entitled to rely,
conclusively, on the identity and address of the Senior Indebtedness
Representative as set forth in the Senior Revolving Credit Agreement or as
otherwise set forth in the most recent notice received from the Senior
Indebtedness Representative. The Senior Indebtedness Representative and the
Senior Revolving Lenders agree that any notices required to be given to the
Senior Revolving Lenders shall be effective if such notice is given to the
Senior Indebtedness Representative or other representative of the Senior
Revolving Lenders.
 
Section 8.9  Further Assurances. The Senior Indebtedness Representative, on
behalf of itself and the Senior Revolving Claimholders under its Senior
Revolving Credit Documents, and the Term Administrative Agent, on behalf of
itself and the Term Claimholders under its Term Credit Documents, and the
Borrower, agrees that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Senior Indebtedness Representative or the Term
Administrative Agent may reasonably request to effectuate the terms of and the
lien priorities contemplated by this Agreement.
 
Section 8.10  APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
Section 8.11  Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Indebtedness Representative, the Senior Revolving Claimholders,
the Term Administrative Agent, the Term Claimholders, the Borrower, and their
respective successors and assigns.
 
Section 8.12  Specific Performance. Each of the Senior Indebtedness
Representative and the Term Administrative Agent may demand specific performance
of this Agreement. The Senior Indebtedness Representative, on behalf of itself
and the Senior Revolving Claimholders under its Senior Revolving Credit
Documents, and the Term Administrative Agent, on behalf of itself and the Term
Claimholders, hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by any Senior
Indebtedness Representative or the Term Administrative Agent, as the case may
be.
 
29

--------------------------------------------------------------------------------


 
Section 8.13  Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
Section 8.14  Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower, the Senior Indebtedness Representative and the Term Administrative
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.
 
Section 8.15  Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
 
Section 8.16  No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Senior Revolving Claimholders and the Term Claimholders. No other Person shall
have or be entitled to assert rights or benefits hereunder.
 
Section 8.17  Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Revolving Claimholders on the one hand and the
Term Claimholders on the other hand. None of the Borrower, any other Obligor or
any other creditor thereof shall have any rights hereunder.
 
30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
 

       
Senior Indebtedness Representative:
     
BNP PARIBAS, as Senior Indebtedness Representative
          By:  /s/ Betsy Jocher  

--------------------------------------------------------------------------------

Name: Betsy Jocher
  Title: Director  
 
     
By: /s/ Russell Otts
 

--------------------------------------------------------------------------------

Name: Russell Otts
 
Title: Vice President
     
Notice Address:
     
1200 Smith Street
 
Suite 3100
 
Houston, Texas 77002
 
Attention of Doug Liftman
 
Telephone: 713.982.1154
 
Facsimile: 713.659.6915

 

--------------------------------------------------------------------------------

 
 

       
Term Administrative Agent:
     
BNP PARIBAS
          By:  /s/ Betsy Jocher  

--------------------------------------------------------------------------------

Name: Betsy Jocher 
  Title: Director  
 
     
By: /s/ Russell Otts
 

--------------------------------------------------------------------------------

Name: Russell Otts
 
Title: Vice President
     
Notice Address:
     
1200 Smith Street
 
Suite 3100
 
Houston, Texas 77002
 
Attention of Doug Liftman
 
Telephone: 713.982.1154
 
Facsimile: 713.659.6915

 

--------------------------------------------------------------------------------

 
 

       
The Borrower
     
AURORA OIL & GAS CORPORATION, as Borrower
        By:  /s/ William W. Deneau  

--------------------------------------------------------------------------------

William W. Deneau, Chief Executive Officer
     
Notice Address:
     
4110 Copper Ridge, Suite 110
 
Traverse City, MI 49684
 
Attention: Chief Financial Officer;

 

--------------------------------------------------------------------------------


 